Citation Nr: 0932391	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant timely filed a notice of disagreement 
(NOD) with a March 2003 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to 
October 1948, and from November 1948 to May 1965.  The 
appellant is the Veteran's daughter.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 RO determination that a September 2004 
letter did not constitute a timely-filed NOD with a March 
2003 rating decision in which the RO assigned an effective 
date of November 30, 2001 for the award of Disability and 
Indemnity Compensation (DIC) benefits.  In April 2005, the 
appellant filed an NOD with the timeliness determination.  
The RO issued a statement of the case (SOC) in November 2005, 
and, after an extension was granted, the appellant filed a 
timely substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2006.  A supplemental 
SOC (SSOC) was issued in March 2007.  

In August 2009, a Deputy Vice Chairman of the Board granted 
the motion of the appellant's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).

As a final preliminary matter, the Board notes that in the 
April 2005 NOD, the appellant asserted that there was clear 
and unmistakable error (CUE) in a March 2003 rating decision.  
Although the RO addressed this matter in the March 2007 SSOC, 
the matter has not been addressed, initially, in a rating 
decision (see 38 C.F.R. § 19.31 (2008)), and is not properly 
before the Board.  Hence, this matter is referred to the RO 
for appropriate action.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the timeliness question on appeal has been 
accomplished.

2.  In a March 2003 rating decision, the RO found that 
permanent incapacity for self-support was established, 
effective November 30, 2001; the RO informed the appellant of 
this decision and of her appellate rights by letter dated May 
6, 2003.

3.  On September 29, 2004, the RO received statement from the 
appellant expressing disagreement with the assigned effective 
date for the award of benefits.

4.  An NOD was not received within the one year period 
following the May 2003 notification of the March 2003 rating 
decision.


CONCLUSION OF LAW

As the appellant did not file a timely NOD with the March 
2003 rating decision, the Board is without jurisdiction to 
consider the merits of the claim for an earlier effective 
date for the award of DIC benefits.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.302, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this appeal, the appellant has been notified of the 
reasons for the RO's timeliness determination in a January 
2005 letter, a November 2005 SOC, and a March 2007 SSOC, and 
afforded opportunity to respond.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant in connection with this matter.  
Because this matter is being decided on jurisdictional 
grounds, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable legal authority, an appeal consists of 
a timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether 
an appeal has been timely filled.  38 C.F.R. § 20.302.  See 
also 38 U.S.C.A. § 7108.    

In a March 2003 rating decision, the RO found that permanent 
incapacity for self-support was established, effective 
November 30, 2001.  The RO notified the appellant of its 
decision-as well as her appellate rights-by letter dated 
May 6, 2003.

However, the claims file does not reflect, and the appellant 
does not allege, that she filed with the RO correspondence 
disagreeing with any aspect of the March 2003 rating decision 
within the one-year period from the May 2003 notification of 
that rating action.  Rather, the only document expressing 
disagreement with the assigned effective date for the award 
of DIC benefits was received in September 2004, well outside 
of the one-year period from the date of the May 2003 letter.

Thus, the record clearly reflects that an NOD with the March 
2003 rating decision was not timely filed by either the 
appellant or her representative.  Without a timely NOD to 
initiate an appeal, the Board is without jurisdiction to 
consider the underlying claim.  As such, the appeal, as to 
the timeliness matter, must be denied.


ORDER

As an NOD with the March 2003 rating decision was not timely 
filed, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


